Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Debido a que el Administrador del Fondo del Seguro del Estado concluyó que el aneurisma cerebral sufrido por el Sr. Juan Sifontes Ramos no era un accidente del trabajo, y de los autos originales no se desprende que después del accidente de noviem-bre de 1982 el peticionario recibió los servicios de la agencia, confirmaría el dictamen recurrido sin ulteriores pronunciamien-tos.
I
Para una mejor comprensión de la controversia ante nos, expongamos sucintamente los hechos según se desprenden del expediente y los autos originales del recurso.
El 19 de noviembre de 1982 el Sr. Juan Sifontes Ramos sufrió lo que eventualmente fuera diagnosticado como ruptura de un aneurisma arterial. Por motivo de esta lesión acudió a médicos privados en el Hospital Auxilio Mutuo, y el 3 de diciembre de ese año se sometió a una operación en el Hospital Presbiteriano de Nueva York. De los documentos que obran en autos no surge prueba acreditativa de que el empleado solicitó los servicios del Fondo del Seguro del Estado (en adelante Fondo) ni de que la agencia le ofreció tratamiento en esa etapa inicial de su lesión.
Una vez recuperado de la operación, el 1ro de febrero de 1983, el peticionario regresó a su empleo donde se desempeñaba como Gerente de la sucursal de San Juan y Gerente de Ventas de toda *219la isla para Oliver Exterminating Services Corporation (en ade-lante Oliver). Posteriormente, los galenos privados que lo aten-dían le recomendaron una segunda intervención quirúrgica para reparar un defecto osteoplástico de la región frontal izquierda del cráneo. Así las cosas, en septiembre de 1983 Sifontes Ramos viajó de nuevo a Estados Unidos a someterse a una segunda operación. Al regresar a Puerto Rico, solicitó que el Fondo le pagara los gastos en-que incurriría en una próxima visita a su médico privado en Estados Unidos.
Con motivo de esa petición, el 20 de diciembre de 1988, el Administrador del Fondo del Seguro del Estado (en adelante Administrador) determinó que el aneurisma sufrido por Sifontes Ramos hacía trece (13) meses, el 19 de noviembre de 1982, no fue un accidente del trabajo. En su decisión el Administrador con-cluyó que “no existe el eslabón que une la incapacidad resultante con los hechos que sirvieron de base a la reclamación del peticionario. No hubo accidente o incidente alguno”. Apéndice a Solicitud de revisión, pág. 58.
Además, sostuvo que los “aneurismas, especialmente de las arterias cerebrales, son condiciones congénitas cuya ruptura es espontánea y nada tienen que ver con el trabajo. La posible excepción pudiera ser un trauma en la cabeza, fuerte[, h]echo que aquí no ocurrió”. (Énfasis suplido.) Apéndice a Solicitud de revisión, pág. 58.
A raíz de esta determinación del Administrador, Sifontes Ramos apeló ante la Comisión Industrial y hasta la fecha ese foro apelativo no ha resuelto la petición.
Cinco (5) meses después de la decisión del Administrador, y dieciocho (18) meses después de la lesión, el 10 de mayo de 1984 el peticionario incoó demanda sobre despido ilegal y daños y perjuicios contra Oliver; alegó que el 19 de noviembre de 1982 sufrió un accidente del trabajo y que su despido el 2 de abril de 1984 violó el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7.
*220Tras una solicitud de desestimación hecha por Oliver, el foro de instancia desestimó la demanda. De esa sentencia acude ante nos Sifontes Ramos.
l — i I — I
En primer lugar, coincidimos con el análisis procesal expuesto por la compañera Juez Asociada Señora Naveira de Rodón. Un examen riguroso de los autos revela claramente que el foro de instancia realmente resolvió la controversia, considerando que se estaba frente a una moción de sentencia sumaria y no a una moción de desestimación. Evidentemente, el tribunal de instancia actuó bajo la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. 111, y consideró materias no incluidas en las alegaciones impug-nadas como si se tratara de una moción de sentencia sumaria. Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982). En su réplica a la moción, los peticionarios no cuestionaron la extensa prueba documental sometida por el patrono. Sus comparecencias reflejan que entendieron que la controversia era de derecho y no de hechos. Torres Ponce v. Jiménez, supra, pág. 62. Por último, al adjudicar sumariamente la controversia de autos, el foro de instancia tomó en consideración “los exhibits presentados en apoyo de dichos escritos y los argumentos presentados en la vista del 5 de marzo de 1985” (Apéndice, Exhibit A, pág. 3), y no habiendo controversia sustancial sobre hechos materiales resolvió las cuestiones de derecho a base de los documentos y no de las alegaciones. Aclarado estos extremos, examinemos la controver-sia ante nos.
El Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra, impone la obligación a los patronos puertorrique-ños de reservar el trabajo a sus empleados por un (1) año a partir del día en que éstos sufren un accidente del trabajo.(1)
*221En modo similar, la Sec. 3(q) de la Ley de Beneficios por Incapacidad de 1968 (11 L.ER.A. sec. 203(q)) impone a los patronos la obligación de reservarle el trabajo a sus empleados durante seis (6) meses a partir del día en que éstos sufran un accidente no ocupacional. (2)
El Art. 5a, supra, otorga al obrero bajo tratamiento médico del Fondo un remedio adicional que le permite “instar y tramitar *222la correspondiente reclamación de reinstalación y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios . . .”. 11 L.ER.A. see. 7. Este remedio es separado del procedimiento administrativo y del programa de beneficios concedidos por el Fondo, y su propósito principal es proteger al obrero contra un despido tras haberse acogido a los beneficios de la Ley de Compensaciones por Accidentes del Trabajo. Véase 2A Larson’s Workmen’s Compensation Law Sec. 68.36(a), pág. 13-167 (1990). Su protección dependerá de que la ausencia del obrero haya sido autorizada por el Fondo mediante una determinación preliminar de que el accidente lo inhabilita para trabajar. Para acogerse a los beneficios el obrero no sola-mente tiene que solicitar los servicios del Fondo, sino que también debe estar bajo tratamiento por la agencia hasta la fecha en que se le da de alta o se determine que no fue un accidente compensable.
Sin embargo, este derecho a incoar una reclamación judicial se activa únicamente cuando el Fondo o la Comisión Industrial ha determinado que el obrero ha sufrido un accidente del trabajo y, dentro del término de doce (12) meses desde la fecha de la lesión, la agencia oportunamente notifica al patrono que el empleado fue “dado de alta” del tratamiento por el accidente ocupacional que le impidió trabajar mientras recibía la asistencia del Fondo y se recuperaba de la lesión.
hH I — I h-H
En el caso de autos el señor Sifontes Ramos sufrió un accidente el 19 de noviembre de 1982. Del expediente no surge que durante el primer año de su enfermedad el peticionario se acogiese a los beneficios concedidos por el Fondo a los obreros con incapacidad transitoria provocada por un accidente del trabajo. Tampoco se desprende que durante ese período de doce (12) meses, contados a partir del accidente, un médico del Fondo determinara que estaba temporeramente incapacitado para tra-bajar ni que durante ese período recibiera pago alguno por *223concepto de incapacidad transitoria. Véase Reglamento sobre Derechos de Obreros y Empleados Núm. 3966, Fondo del Seguro del Estado, 8 de agosto de 1989, Sec. 14.
Tampoco surge del expediente y ni hay prueba o alegación de que, durante los meses en que el peticionario regresara a su trabajo, el Fondo lo autorizara a trabajar o que se le hubiera dado de alta con derecho a tratamiento (CT). En otras palabras, de los autos de este caso no surge que el peticionario hubiese estado oficialmente bajo tratamiento por el Fondo por haber sufrido un accidente del trabajo. No fue sino hasta el décimo primer mes desde que ocurriera la lesión que el ejecutivo de ventas solicitó al Fondo la cobertura de los gastos en que incurriría el peticionario por viajar a Estados Unidos para una visita de seguimiento de una operación efectuada por cirujanos privados.(3)
En estas circunstancias, el peticionario no podía cumplir con el primer requisito del Art. 5a, supra: “que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta . . .”. (Énfasis suplido.) Como el Fondo concluyó que su enfermedad no era ocupacional, tampoco podía “darlo de alta” del tratamiento ofrecido a los obreros que han tenido un accidente del trabajo.
En vista de la determinación del Fondo de que la incapacidad de Sifontes Ramos se debió a una enfermedad que no estaba relacionada con el trabajo y de que el peticionario no recibió durante ese tiempo los servicios de la agencia, el patrono sólo venía obligado a reservar el trabajo del empleado por el término de seis (6) meses desde la fecha de comienzo de la incapacidad al amparo de la Sec. 3(q) de la Ley de Beneficios por Incapacidad, supra. Véase Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 52 (1984). Para el 2 de abril de 1984, fecha del despido alegadamente injustificado, el patrono ya no estaba obligado a reservar el *224empleo del señor Sifontes Ramos. El período de seis (6) meses, contados a partir de la fecha del accidente, expiró el 20 de mayo de 1983. Sólo hasta esa fecha el patrono estaba obligado por ley a reservarle su trabajo.
Como la revisión es de la sentencia y no de sus fundamentos —El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983); Collado v. E.L.A., 98 D.P.R. 111, 114 (1969); Rodriguez v. Serra, 90 D.P.R. 776, 777 (1964)— en correcta metodología adjudicativa lo que procede en derecho es confirmar el dictamen recurrido sin pronunciamientos adicionales. En estas circunstancias, cual-quier interpretación sobre si el término de doce (12) meses del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra, puede ser interrumpido constituye un ejercicio acadé-mico con las características de una opinión consultiva, vedada por nuestro ordenamiento. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Véase, también, Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986).
Sin embargo, aun asumiendo que en este caso la Comisión Industrial revocara la decisión del Administrador y decidiera que el aneurisma sufrido por Sifontes Ramos tenía origen ocupacional, esta determinación sólo tendría el efecto de permitir el reembolso de gastos médicos y dietas a que tiene derecho un obrero que sufre un accidente del trabajo. Como la decisión del Fondo fue emitida el 20 de diciembre de 1983, ya para esta fecha había expirado el período deun(l) año durante el cual el patrono venía obligado a reservar el empleo de Sifontes Ramos.
Bajo las normas prevalecientes de derecho administrativo, nada tiene que ver en nuestro curso decisorio el hecho de que la determinación del Fondo haya sido apelada a la Comisión Industrial. Extender el período de reserva de empleo hasta que la Comisión Industrial resuelva finalmente la apelación sería enmen-dar por fíat judicial el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra. Este artículo es claro en cuanto limita el período de reserva a un (1) año desde la fecha del *225accidente, independientemente del curso administrativo que pueda tomar un caso.
Recordemos que una apelación ante la Comisión Industrial no tiene el efecto de suspender o paralizar los efectos de una decisión del Administrador. Su decisión de denegar los beneficios de la ley-es final. Mientras se considera la apelación, esta determinación continúa en vigor. Por lo tanto, para efectos del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra, al concluir el período de doce (12) meses de la lesión sin una decisión de la Comisión Industrial que revocara al Administrador, el peticiona-rio no podía reclamar los beneficios de este remedio especial, concedido únicamente a los obreros que durante esos doce (12) meses estuvieran incapacitados temporeramente y bajo trata-miento por un accidente ocupacional.
Por otro lado, el peticionario ni alegó ni probó que el 29 de septiembre o el 26 de octubre de 1983 —días en que fue operado por segunda vez y en que padeciera una subida de presión sanguínea, respectivamente— hubiera sufrido un nuevo accidente ocupacional o un accidente intercurrente, Admor, F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 365 (1972); Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480 (1964), o uno que agravara una condición preexistente, 11 L.P.R.A. see. 3. En estos casos, el peticionario tenía el derecho a que el Fondo determinara si estos incidentes eran accidentes ocupacionales. De sus alegaciones se desprende que, en el caso del peticionario, la segunda lesión tenía las características de una recidiva, y habiéndose determinado que el primer accidente era no ocupacional, la segunda intervención no era compensable. Por lo tanto, estas lesiones adicionales tampoco lo hacían acreedor a los beneficios concedidos por el citado Art. 5a de ía Ley de Compensaciones por Accidentes del Trabajo.
Por las razones expuestas anteriormente, concurro.

(1) El Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. see. 7, dispone:
“En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o *221empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones: (1) que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente; (2) que el obrero o empleado esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono su reposición; y (3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que,el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
“Si el patrono no cumpliere con las disposiciones de esta sección vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstalación y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Título 32.” (Énfasis suplido.)


(2) “En los casos de incapacidad para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeña el trabajador al momento de comenzar la incapacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
“(1) que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos seis (6) meses desde la fecha de comienzo de la incapacidad;
“(2) que el trabajador esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición; y
“(3) que dicho empleo subsista al momento en que el trabajador solicite su reposición. Se entenderá que el empleo subsiste cuando el mismo esté vacante o lo ocupe otro trabajador. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro trabajador dentro de los treinta (30) días siguientes a la fecha en que se hizo el requerimiento de reposición.
“Si el patrono no cumpliera con las -disposiciones de este inciso, vendrá obligado a pagar al trabajador o a sus beneficiarios los salarios que dicho trabajador hubiere devengado de haber sido reinstalado; además le responderá de todos los daños y perjuicios que le haya ocasionado. El trabajador o sus beneficiarios podrán instar y tramitar la correspondiente reclamación de reinstalación y/o daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Título 32. — Enmendada en Julio 26, 1979, Núm. 191, p. 558, art. 2, ef. Julio 26, 1979; Junio 3,1985, Núm. 23, p. 78, ef. Julio 1,1985; Junio 28,1985, Núm. 38, p. 148, arts. 1 a 3, ef. Julio 1,1985; Julio 1, 1988, Núm. 51, p. 256, art. 3, ef. Julio 1,1988.”


(3) En esta ocasión no solicitó el reembolso de los gastos en que incurriera con motivo del tratamiento que recibió de sus médicos privados en la primera o en la segunda operación.